Dismissed and Opinion filed January 23, 2003








Dismissed and Opinion filed January 23, 2003.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-02 -01333-CV
____________
 
SUBURBANS-R-US, INC. aka
and dba SUBURBANS AR@
US and 
SURBURBANS-R-US
and SURBURBANS R US, Appellant
 
V.
 
RANKIN AUTOMOTIVE GROUP, INC., Appellee
 

 
On Appeal from the County Civil Court at Law No. 3
Harris County, Texas
Trial Court Cause No. 771,893
 

 
M
E M O R A N D U M   O P I N I O N
This
is a restricted appeal from a judgment signed September 19, 2002.  On January 13, 2003, appellant filed a motion
to dismiss the appeal.  See Tex. R. App. P. 42.1(a)(2).  The motion is
granted.
Accordingly,
the appeal is ordered dismissed.  
PER CURIAM
Judgment rendered and Opinion
filed January 23, 2003.
Panel consists of Chief Justice Brister and Justices Hudson and Fowler.